      Case 4:19-cv-02493 Document 17 Filed on 08/31/20 in TXSD Page 1 of 1
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                          UNITED STATES DISTRICT COURT                       September 01, 2020
                           SOUTHERN DISTRICT OF TEXAS                         David J. Bradley, Clerk
                               HOUSTON DIVISION

STACY BENTON,                          §
                                       §
       Plaintiff,                      §
VS.                                    §       CIVIL ACTION NO. 4:19-CV-2493
                                       §
S S D ENTERPRISES, INC. d/b/a THE RITZ §
HOUSTON,                               §
                                       §
       Defendant.                      §

                                   FINAL JUDGMENT

       Pursuant to the Memorandum and Order entered in this case, the plaintiff takes

nothing by her suit.

       This is a Final Judgment.

       SIGNED on this 31st day of August, 2020.


                                            ___________________________________
                                            Kenneth M. Hoyt
                                            United States District Judge




1/1
